Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, 75, 92, 94, 117, 143, 175, 244, and 246 are currently pending.  Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 75, 92, 94, 117, 143, 175, and 246 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244) in the reply filed on 1/12/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 75, 92, 94, 117, 143, 175, and 246 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply dated 1/12/22, applicants elected the following species: 
Compound: YDE-011 (SEQ ID NO: 11)

    PNG
    media_image1.png
    172
    451
    media_image1.png
    Greyscale

In the reply dated 1/12/22 applicants have stated that claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 read on the elected species.  These claims will be examined further on the merits of the claims.  
The initial search of the prior art indicates that applicants' elected species (i.e., the specific chemical structure of SEQ ID NO: 11, identified above) appears to be free of the prior art.  Thus, examination has been extended to a single additional species per MPEP § 803.02.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Drawings
Fig. 1 is objected to because it is illegible.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 are indefinite in the several recitations of "substituted or unsubstituted" in claims 1 and 2.  The term "substituted" is indefinite because it is undefined.  The claim does not set forth the boundaries of which substitutions are allowed and which are not.  Additionally, the specification does not provide a limiting definition of what is encompassed by "substituted".  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 are rejected under 35 U.S.C. 103(a) as being unpatentable over YANG (WO 2017/175963; Pub. Oct. 12, 2017; on IDS; as evidenced by US 2019/0111112; Filed Feb. 9, 2017; on IDS) and TSAO (WO 2017/101748; Pub. Jun. 22, 2017).  
Since the WO publication is in Korean, the U.S. patent application publication to Yang, which is the result of the national stage entry of the international application, is relied upon herein as an English language equivalent for all rejections based on WO 2017/175963.  Paragraph numbers refer to the '112 publication.  
Yang discloses a peptide for treating ocular conditions (title; abstract), said peptide having the sequence Hyp-GQDGLAGPK (SEQ ID NO: 1) (Figs. 1-9; [0034], [0048], [0058]-[0059], [0066]; Examples).  Although this is the peptide excluded in the last lines of claim 1, the claim broadly encompasses a variety of obvious variants of this peptide.  Anyone of skill in this art would find it obvious to make conservative substitutions to the peptide of Yang, thus arriving at peptides different from SEQ ID NO: 1, and encompassed by the instant claims.  
For example, like Yang, Tsao discloses short (9-12 amino acid) synthetic peptides for the treatment of, inter alia, dry eye syndrome (title; abstract; [0008]-[0009]).  Tsao teaches conservative amino acid replacements are those within a family of amino acids that have related side chains, and that it is reasonable to expect that such replacements will not have a major effect on the properties of the resulting molecule ([0039], [0051], [0063]).  
In light of these teachings, any combination of conservative substitutions on SEQ ID NO: 1 (e.g., Glu for Asp; Asn for Gln; Ile for Leu; Arg for Lys, etc.) is considered obvious.  One would have been motivated to make such modifications with the expectation of providing peptides different from SEQ ID NO: 1, but having similar, potentially improved properties.  Further, making such conservative substitutions is routine in this field.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/614,123
Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of copending Application No. 16/614,123.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '123 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '123 claims use different words to claim a significantly overlapping set of peptides.  However, given that the two claim sets embrace overlapping peptides, double patenting issues clearly exist.  

Conclusion
Claims 1, 2, 10, 18, 24, 29, 48, 53, 59, 60, 62, and 244 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658